14-3583
Gomez v. City of New York
                         UNITED STATES COURT OF APPEALS 

                                FOR THE SECOND CIRCUIT                     

                                   _______________                  

                                  August Term, 2015 

          (Submitted: October 28, 2015               Decided: November 5, 2015) 

                                  Docket No. 14‐3583 

                                   _______________                         
 
                                    MANUEL GOMEZ, 
                                            
                                             Plaintiff‐Appellant, 
                                            
                                         —v.— 
                                            
                                  CITY OF NEW YORK, 
                                            
                                             Defendant‐Appellee. 
 
                          NEW YORK CITY POLICE DEPARTMENT, 
                                           
                                             Defendant. 
                                   _______________                         

B e f o r e:  
 
       KATZMANN, Chief Judge, POOLER and CHIN, Circuit Judges. 

                                            1
                                  _______________ 
       Following entry of final judgment, appeal from an order of the district court 
(Sullivan, Judge), which denied the plaintiff’s motion for relief from a stipulation 
dismissing most of his claims. We hold that the district court abused its discretion 
by failing to hold an evidentiary hearing to examine the plaintiff’s assertion that 
his attorney lacked authority to stipulate to a dismissal of his claims. We therefore 
VACATE the district court’s judgment and its order denying relief from the 
stipulation of dismissal and REMAND for further proceedings.  
                                  _______________                         
 
              CHUKWUEMEKA NWOKORO (John A. Scola, Jr., on the brief), New York, 
                    New York, for Plaintiff‐Appellant. 
 
              DIANA LAWLESS, Assistant Corporation Counsel (Richard Paul 
                    Dearing, Assistant Corporation Counsel, on the brief), for 
                    Zachary W. Carter, Corporation Counsel of the City of New 
                    York, New York, New York, for Defendant‐Appellee. 
                                  _______________                         
                  
PER CURIAM: 

      On April 11, 2013, Trevor A. Reid, who at that time was counsel for 

Plaintiff‐Appellant Manuel Gomez, signed a stipulation dismissing most of his 

client’s claims against Defendant‐Appellee City of New York. The U.S. District 

Court for the Southern District of New York (Sullivan, Judge) so‐ordered the 

stipulation later that day. Six days later, Gomez filed a pro se motion and attached 

letter asking the court to “reopen” his case because his attorney had filed the 

stipulation without his knowledge or consent. App. 29. The district court 

                                          2
construed the request as a motion for reconsideration pursuant to Rule 59(e) of 

the Federal Rules of Civil Procedure. Without holding an evidentiary hearing or 

otherwise receiving additional submissions from the parties, the district court 

denied the motion, relying principally on the proposition that each party is 

deemed bound by the acts of his or her lawyer‐agent under our system of 

representative litigation. While this proposition is generally true, it does not end 

the inquiry. Rather, the decision to settle a case rests with the client, and although 

we presume that an attorney‐of‐record has authority to settle a case, this is a 

rebuttable presumption. Here, Gomez’s motion raised a factual dispute 

concerning his attorney’s authority to stipulate to a dismissal of his claims. 

Accordingly, it was necessary to hold an evidentiary hearing to address this 

dispute.  

                                  BACKGROUND 

      Gomez is a former officer with the New York City Police Department 

(“NYPD”) who filed a pro se complaint in the Southern District of New York on 

August 21, 2012. Gomez’s complaint describes an off‐duty incident that occurred 

on August 27, 2009, and it alleges that, after several individuals attacked Gomez, 

NYPD officers arrested him, detained him for five days, and denied him access to 
                                       3
medical care for his three broken ribs. Gomez’s complaint further alleges that the 

Bronx County District Attorney’s Office dismissed the criminal charges against 

him stemming from the arrest but that the NYPD held an administrative hearing 

and fired him based on the same incident.  

       In early 2013, Gomez hired Reid to represent him in his civil action. Gomez 

explains on appeal that he hired Reid because Gomez was deploying to 

Afghanistan and feared that he would be unable to prosecute the action on his 

own while overseas. On March 15, 2013, Reid filed on Gomez’s behalf an 

amended complaint, which is consistent with his pro se complaint but contains 

additional factual detail and legal claims. Gomez’s amended complaint contends 

that the City’s agents acted with the specific intent to deprive him of his 

constitutional rights to due process and equal protection under the Fourth, Fifth, 

and Fourteenth Amendments, 42 U.S.C. §§ 1983 and 1985, and 18 U.S.C. § 245, 

asserting the following violations: illegal confinement and imprisonment; 

physical assault, physical abuse, coercion, and intimidation; illegal termination of 

his property rights of employment; illegal identification procedures; lack of timely 

and effective investigation; denial of legal representation; false arrest; and illegal 

search and seizure.  
                                           4
       On April 11, 2013, less than one month after Reid filed Gomez’s amended 

complaint, Reid signed a stipulation and order of dismissal that dismissed with 

prejudice substantially all of Gomez’s claims.1 The district court so‐ordered the 

stipulation the same day that it was signed. The following day, April 12, 2013, the 

district court held an initial pretrial conference with Gomez, Reid, and attorneys 

for the City. At that conference, the district court granted Gomez leave to file an 

amended complaint, presumably limited to the employment claims that the 

stipulation did not affect.2 

       On April 17, 2013, just five days after the initial pretrial conference, Gomez 

filed a pro se “notice of motion for reconsideration and withdraw[a]l of attorney” 

in which he states:  



       1 The stipulation provides: “Plaintiff agrees to dismiss, with prejudice, pursuant to 
Fed. R. Civ. P. 41(a)(1)(A)(ii), all claims of false arrest, malicious prosecution, excessive 
force, abuse of process, denial of a fair trial, denial of medical treatment, and any other 
claim  related  to  plaintiff’s  arrest  on  August  27,  2009  and  subsequent  detention  and 
prosecution,  raised  in  this  matter  against  all  defendants,  whether  served  or  not,  and 
against all individuals who could have been named in regard to those claims, including: 
the City of New York, the New York City Police Department, and any present or former 
employees and agents of the City of New York or any entity represented by the Office of 
the  Corporation  Counsel  . . . .”  App.  27–28.  The  record  does  not  indicate  that  Gomez 
received any consideration for agreeing to the dismissal.

       2  Specifically,  “the  stipulation  [did]  not  affect  any  possible  claims  related  to 
plaintiff’s previous employment with the [NYPD].” App. 28.
                                                5
       Please refer to attached letter. Request reopen of court case because 
       my  attorney  filed  a  stipulation  and  order  of  dismissal  without  my 
       knowledge  or  my  consent.  And  at  no  time  did  explain  to  me  his 
       actions.  I  have  filed  a  letter  explaining  everything  dated  4‐16‐2013 
       with the pro se office. 

App. 29. As indicated in this notice, Gomez filed an attached letter that details the 

reasons for his motion to “reopen” and “withdraw[]” counsel. Among other 

things, that letter states: 

       I respectfully write you this urgent letter to inform you of the grave 
       injustice that was done to me while in conference with you in your 
       chambers.  I  just  returned  back  from  Afghanistan  and  only  been 
       home  for  couple  weeks.  The  day  I  went  to  your  court  was  the  first 
       time I saw my attorney in a few months. I was totally unaware that 
       my  attorney  wrote  a  document  called  a  STIPULATION  AND 
       ORDER  OF  DISMISSAL.  That  document  was  never  shown  to  me 
       before  going  into  your  chambers,  and  I  was  totally  unaware  of  its 
       existence!  . . . While  I  was  in  your  Chambers  I  heard  the  Corp 
       Counsel, my attorney, and you discuss the dismissal of 1983 claims 
       but  I  did  not  understand  or  know  what  that  meant.  If  I  knew  the 
       conversation was talking about throwing out all my claims I would 
       have  objected  immediately  . . . .  You’re  Honor  I  respectfully 
       request in the interest of justice that the Stipulation and Order 
       of  Dismissal  be  deemed  a  Nullity  and  Voided.  On  the  fact  it 
       was  generated  without  my  consent  or  knowledge  and  that 
       makes  that  document  not  legal.  My  lawyer  did  not  have  my 
       permission to dismiss all my claims . . . . 




                                             6
ECF No. 21.3 Six days after Gomez filed his pro se motion and attached 

letter, Gomez’s new counsel, John Andrew Scola, Jr., filed a notice of 

appearance. 

       On May 6, 2013, the district court denied the motion. (The City did not 

file an opposition to Gomez’s motion and neither party submitted any 

additional filings before the district court denied the motion.) The district 

court’s two‐page ruling provides three reasons for denying Gomez’s motion 

for relief from the stipulation of dismissal: First, allowing a party to evade 

the consequences of the acts or omissions of his freely chosen agent would 

be inconsistent with our system of representative litigation; second, Gomez 

asserted that he was overseas when Reid signed the stipulation, but Gomez 

provided no support for this assertion; and third, Gomez was present at the 

April 12, 2013 conference at which the stipulation was discussed, but he did 

not assert at the conference that he did not consent to the stipulation.  




       3 Electronic Case Filing (“ECF”) citations refer to the district court’s docket. All 
errors in original. (ECF No. 21 is not publicly available from the district court’s docket.)
                                              7
      Scola subsequently filed a second and then third amended complaint 

on Gomez’s behalf, both of which were limited to federal and state 

employment claims (namely for discrimination and retaliation under 42 

U.S.C. § 1981). The City then moved to dismiss Gomez’s third amended 

complaint for failure to state a claim. On August 14, 2014, the district court 

granted the motion, dismissing Gomez’s § 1981 claims and declining to 

exercise supplemental jurisdiction over his state‐law claims. Gomez appeals 

only the district court’s May 6, 2013 order denying his motion to vacate the 

stipulation of dismissal, not the August 14, 2014 order dismissing his § 1981 

claims.  

                                  DISCUSSION 

      We begin our discussion with the appropriate standard of review. Gomez’s 

pro se motion, which he labeled as one “for reconsideration and withdraw[a]l of 

attorney,” did not specify which rule of the Federal Rules of Civil Procedure he 

was invoking. App. 29. The district court construed the motion as having been 

made pursuant to Rule 59(e), which governs motions for a new trial or to alter or 

amend a judgment. It seems, however, that motions for relief from an order or 

                                         8
judgment based on an attorney’s error or misconduct are generally made 

pursuant to Rule 60(b), rather than Rule 59(e). See, e.g., Nemaizer v. Baker, 793 F.2d 

58, 62 (2d Cir. 1986) (“Relief from counsel’s error is normally sought pursuant to 

[Rule] 60(b)(1) on the theory that such error constitutes mistake, inadvertence or 

excusable neglect.”); United States v. Cirami (Cirami II), 563 F.2d 26, 35 (2d Cir. 

1977) (recognizing attorney’s mental illness as grounds for relief under Rule 

60(b)(6)). Regardless of whether the motion should have been made or construed 

pursuant to Rule 59(e) or Rule 60(b), the standard of review is the same: abuse of 

discretion. See Schwartz v. Liberty Mut. Ins. Co., 539 F.3d 135, 150 (2d Cir. 2008) 

(Rule 59(e)); ISC Holding AG v. Nobel Biocare Fin. AG, 688 F.3d 98, 109 (2d Cir. 

2012) (Rule 60(b)). “A district court is said to ‘abuse its discretion’ if it ‘bases its 

ruling on an erroneous view of the law or on a clearly erroneous assessment of 

the evidence, or render[s] a decision that cannot be located within the range of 

permissible decisions.’” Optimal Inv. Servs., S.A. v. Berlamont, 773 F.3d 456, 459–60 

(2d Cir. 2014) (brackets omitted) (quoting Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 

2008)). 

       The district court’s decision appears to assume that an attorney’s actions 

are invariably imputed to his or her client. Specifically, the ruling equates Reid’s 
                                          9
actions with gross negligence, rather than a lack of authority, and ends the 

inquiry there, observing that parties are generally held to account for even the 

gross negligence of their attorneys. We respectfully write that this conclusion is 

not based on a complete assessment of the law.  

      It is true that courts are generally reluctant to recognize attorney error as a 

basis for relief from an order or judgment. See, e.g., United States v. Cirami (Cirami 

I), 535 F.2d 736, 739 (2d Cir. 1976) (“This Circuit has rather consistently refused to 

relieve a client of the burdens of a final judgment entered against him due to the 

mistake or omission of his attorney by reason of the latter’s ignorance of the law 

or the rules of the court, or his inability to efficiently manage his caseload.”). The 

primary reason for this reluctance is “our system of representative litigation, in 

which each party is deemed bound by the acts of his lawyer‐agent.” Link v. 

Wabash R.R. Co., 370 U.S. 626, 634 (1962).  

      But the rule deeming a party bound by the acts of his or her attorney is not 

absolute. Rather, we have recognized as bases for Rule 60(b) relief an attorney’s 

disappearance or mental illness where the party “tried diligently” to contact his 

or her attorney. Vindigni v. Meyer, 441 F.2d 376, 377 (2d Cir. 1971) (attorney 

disappearance); see also Cirami II, 563 F.2d at 35 (attorney mental illness). In such 
                                           10
cases, we have remanded for evidentiary hearings on the allegations raised in the 

motions for relief and the parties’ diligence in prosecuting their cases. See Cirami 

II, 563 F.2d at 35; Vindigni, 441 F.2d at 378. 

       Moreover, unlike many other acts that an attorney undertakes on a client’s 

behalf, the decision to settle or otherwise dismiss claims “rests with the client” 

and is “not automatically bestow[ed] . . . on retained counsel.” Pereira v. Sonia 

Holdings Ltd. (In re Artha Mgmt.), 91 F.3d 326, 329 (2d Cir. 1996). And although 

“we presume that an attorney‐of‐record who enters into a settlement agreement, 

purportedly on behalf of a client, had authority to do so,” this presumption is 

rebuttable. Id.; see also United States v. Int’l Bhd. of Teamsters, 986 F.2d 15, 20 (2d Cir. 

1993) (“The burden of proving that an attorney entered into a settlement 

agreement without authority is not insubstantial.”).  

       Perhaps in light of its assumption that an attorney‐of‐record’s actions are 

always imputed to his or her client, the district court did not hold an evidentiary 

hearing to resolve the dispute over Reid’s authority to sign the stipulation. We 

have previously observed that “[a] hearing is not necessary” if the parties 

contesting their attorney’s authority failed “to allege that they did not give their 

attorney authority to sign [a] settlement agreement for them.” Pereira, 91 F.3d at 
                                         11
330. But “[i]n circumstances where a former attorney and his client dispute the 

giving of authority, courts generally require the holding of an evidentiary hearing 

on the question of authorization.” Michaud v. Michaud, 932 F.2d 77, 81 (1st Cir. 

1991); see also Sur. Ins. Co. of Cal. v. Williams, 729 F.2d 581, 583 (8th Cir. 1984); 

Assocs. Disc. Corp. v. Goldman, 524 F.2d 1051, 1053–54 (3d Cir. 1975). As the First 

Circuit explained, “[a]fter such a hearing, of course, the court can resolve any 

conflict in the testimony; it may, for example, disbelieve the client. But such a 

determination cannot be made without first giving the client a fair opportunity to 

have his say.” Michaud, 932 F.2d at 81. We agree. 

       The circumstances of this case clearly raised a factual dispute concerning 

Reid’s authority to dismiss Gomez’s claims. Within days of the stipulation’s 

signing, Gomez filed a pro se motion for relief from the stipulation and a detailed 

letter setting forth his assertion that Reid lacked the authority to dismiss his 

claims. Because the presumption that an attorney‐of‐record has authority to settle 

a case is rebuttable, the district court should not have denied Gomez’s motion 

without holding an evidentiary hearing to address Reid’s authority to dismiss 

Gomez’s claims. And contrary to the City’s contention that Gomez should have 

come forward on appeal with additional evidence supporting his assertions, 
                                     12
Gomez’s detailed letter to the district court below is sufficient to warrant a 

remand for further development of the record. Cf. Cirami II, 563 F.2d at 28 (“For 

the purposes of this opinion, we take the facts to be as the Ciramis allege, for all 

we are to do on this appeal is determine whether those allegations, if proved, 

would justify relief.”).  

       Finally, the district court’s additional reasons for denying Gomez’s motion 

do not provide an alternative basis to affirm because they are clearly erroneous. 

First, the district court faulted Gomez for failing to provide support for the 

assertion that he was in Afghanistan at the time Reid signed the stipulation. But 

neither Gomez’s motion nor his attached letter asserts that he was in Afghanistan 

when Reid signed the stipulation; Gomez’s letter merely states that he “returned 

back from Afghanistan and [had] only been home for [a] couple weeks.” ECF No. 

21. Put simply, Gomez’s failure to provide support for an assertion that he never 

made cannot supply a basis for denying his motion.  

       Second, the district court notes that Gomez was present at the April 12, 

2013 conference at which the stipulation was discussed and that he failed to assert 

at the conference that he did not consent to the stipulation. In his letter submitted 

four days after the conference, however, Gomez explains that “[w]hile I was in 
                                        13
your Chambers I heard the Corp Counsel, my attorney, and you discuss the 

dismissal of 1983 claims but I did not understand or know what that meant.” ECF 

No. 21. Coming from a layperson, this is unsurprising. Moreover, Gomez’s 

subsequent actions—immediately moving for relief from the stipulation, 

requesting withdrawal of counsel, and hiring a new attorney—are consistent with 

his statement that he did not understand what was happening at the conference 

or authorize his attorney to sign the stipulation. At best, Gomez’s silence at the 

conference is ambiguous; his subsequent actions are not. Cf. Assocs. Disc. Corp., 

524 F.2d at 1053–54 (“[W]hen, as here, the manifestations of the client’s anxiety 

occur almost simultaneously with the entry of judgment and are inconsistent with 

an understanding of its consequences, the fact of consent requires scrutiny.”). 

                                  CONCLUSION 

      When, as here, a party promptly raises a colorable argument that his or her 

attorney lacked authority to settle or otherwise dismiss his or her claims, a factual 

dispute arises that must be resolved through an evidentiary hearing, unless, of 

course, the parties agree that no such hearing is necessary. On remand, the district 

court should hold an evidentiary hearing and determine whether Reid had 

authority to stipulate to a dismissal of Gomez’s claims. If Gomez rebuts the 
                                          14
presumption that Reid had authority to dismiss his claims, he is entitled to relief 

from the stipulation of dismissal that Reid signed.   

       For the reasons stated herein, we VACATE the district court’s judgment 

and its order denying relief from the stipulation of dismissal, and REMAND for 

further proceedings consistent with this opinion. 




                                         15